DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 3, 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, applicant is claiming the glasses consisting of a float but has not claimed the eyeglasses comprising a frame, lenses, hinges etc. Additionally, the claimed “the temple hinge” lacks an antecedent basis. Furthermore, applicant claims the float between a temple hinge and an earpiece. If having temple hinges and earpieces are intended as being part of the structure of the glasses, then they need to be claimed with greater clarity and particularity. Additionally, applicant is claiming “consisting of a float” but the embodiments of applicant’s specification disclose that a buoyant material can be located on either a single temple or both temples. It is therefore not clear if “a float” means just a single buoyant material or if it can also include two such buoyant materials. As such the claimed “consisting of” together with the limited structure being claimed renders the claim vague and indefinite in that it is not clear as to what is intended and not intended as structure of the glasses. 
	With respect to claim 1, the claimed “positioned behind the temple hinge” is vague and indefinite. It is not clear if applicant means “behind” in terms of the thickness direction i.e. overlapping with the temple hinge (which is not supported by the 
Based on the two 112 rejections set forth above, for purposes of examination, the assumed meaning of claim 1 is as follows. 
	Claim 1: A pair of eyeglasses consisting of: a frame having first and second sides, first and second lenses within the frame, first and second temples each having a first and second end portion, first and second hinges, first and second earpieces, the first temple attached at its first end portion to the first side of the frame by the first hinge, the second temple attached at its first end portion to the second side of the frame by the second hinge, the first temple having an earpiece located adjacent its second end portion, the second temple having an earpiece located adjacent its second end portion, a single float of a buoyancy to keep the eyeglasses afloat in water without requiring any additional buoyant material, the single float located on the inside surface of either the first or second temple arm, the single float entirely located between the hinge and the earpiece of that temple arm, the buoyant material of a height and length designed to hide on the inside surface of the temple arm and such that it is not seen by others when the eyeglasses are worn by a user. 
	With respect to claims 3, 5 and 6, the claimed “The pair of eyeglasses consisting of the float positioned between the temple hinge and the earpiece” is vague and The pair of glasses according to claim 1, wherein…”. 
	With respect to claim 7, applicant is claiming the glasses consisting of a buoyant material but has not claimed the eyeglasses comprising a frame, lenses, hinges etc. Additionally, the claimed “the temple hinge” lacks an antecedent basis. Furthermore, applicant claims the buoyant material between a temple hinge and an earpiece. If having temple hinges and earpieces are intended as being part of the structure of the glasses, then they need to be claimed with greater clarity and particularity. Additionally, applicant is claiming “consisting of positioning a buoyant material” but the embodiments of applicant’s specification disclose that a buoyant material can be located on either a single temple or both temples. It is therefore not clear if applicant means the method using just a single buoyant material or two such buoyant materials. As such the claimed “consisting of” together with the additional limitations being claimed renders the claim vague and indefinite in that it is not clear as to what is intended and not intended as limitations. 
For purposes of examination, the assumed meaning is: 
Claim 7: A method to prevent a pair of eyeglasses from sinking once dropped in the water consisting of: a pair of eyeglasses consisting of a frame having first and second sides, first and second lenses within the frame, first and second temples each having a first and second end portion, first and second hinges, first and second earpieces, the first temple attached at its first end portion to the first side of the frame by the first hinge, the second temple attached at its first end portion to the second side of the frame by the second hinge, the first temple having an earpiece located adjacent its second end portion, the second temple having an earpiece located adjacent its second end portion, a single float of a buoyant material, the single float located on the inside surface of either the first or second temple arm and entirely located between the hinge and the earpiece of that temple arm, the buoyant material of a height and length designed to hide on the inside surface of the temple arm and such that it is not seen by others when the eyeglasses are worn by a user, the single float of a buoyancy to keep the eyeglasses afloat in water without requiring any additional buoyant material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindl publication number 2011/0187988.
	With respect to claim 1, Kindl discloses a pair of eyeglasses (abstract, fig 9, 12A) consisting of a frame having first and second sides (figs 9 and 12A, the front frame part holding the lenses); first and second lenses within the frame (figs 9 and 12A, the lenses within the frame); first and second temples (figs 9 and 12A, paragraph 0036, the temple arms “10”); each having a first and second end portion (figs 9 and 12A, paragraph 0036, 
	With respect to claim 1, Kindl discloses as is set forth above but discloses two such floats i.e. a float on each temple arm of the eyeglasses and not “consisting of a single float” as claimed. However, Kindl discloses that each float alone can support the temple arm and eyeglasses in water (paragraph 0036). Furthermore, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F. 2d 669, 124 USPQ 378 (CCPA 1960). Additionally, the courts have held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. Furthermore, it would be an obvious matter of design choice to have two such floats on a pair of eyeglasses when the emphasis is on maintaining the symmetry of the glasses or, on the other hand, to have one such float on only a single arm of the eyeglasses if the emphasis is on minimizing the cost and providing a greater ease of producing the floating eyeglasses. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have only a single float instead of two such floats on only a single temple instead of both temples of the eyeglasses of Kindl since Kindl discloses that only a single float is required to support the temple arm and eyeglasses floating in water, that having two or one such float would not provide any patentable significance, would involve only routine skill in the art, and would be an obvious matter of design choice for the purpose of providing eyeglasses that float in water with reduced cost and ease of production. 
	 With respect to claim 3, Kindl discloses the glasses as sunglasses (fig 12A). 

	With respect to claim 6, Kindl further discloses an adhesive on the buoyant material designed to hold the buoyant material on the inside surface of the temple arm (paragraph 0036). 
	With respect to claim 7, Kindl discloses a method of preventing a pair of eyeglasses from sinking once dropped into water (fig 9, paragraph 0036, 0044); consisting of the eyeglasses as claimed (see rejection of claim 1 above); and the float of a buoyancy to keep the eyeglasses afloat in water without requiring any additional buoyant material (paragraph 0036). 
With respect to claim 7, Kindl discloses as is set forth above but discloses two such floats i.e. a float on each temple arm of the eyeglasses and not “positioning a buoyant material” i.e. “consisting of a single float” as claimed. However, Kindl discloses that each float alone can support the temple arm and eyeglasses in water (paragraph 0036). Furthermore, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 
Prior Art Citations
	Hsu publication number 2009/0021688 and Bonacci patent number 6,059,408 are being cited herein to show pairs of glasses that would have also made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
	Buononato patent number 5,309,577 is being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of buoyant materials to use .
Response to Arguments
Applicant’s amendment and arguments filed August 14, 2020 have overcome the rejections by Mosher. 
Applicant's arguments filed August 14, 2020 with respect to the rejections by Kindl have been fully considered but they are not persuasive. Applicant argues that the independent claims are now claiming the float located only between the temple hinge and the earpiece and that this is not disclosed in Kindl. The examiner respectfully disagrees. Kindl discloses the temples connected to the front frame by hinges (figs 9 and 12A, paragraphs 0024, 0045). Kindl further discloses that the rear portion of the temples can comprise temple ear pieces (figs 9 and 12A, paragraph 0033, the ear portions “12” on each of the temple arms). Kindl further discloses the float positioned between the temple hinge and the earpiece (fig 9 and 12A, the float within cavity “46” which is positioned between the temple hinge and the earpiece). 
	Applicant's arguments filed August 14, 2020 with respect to the rejections by Bonacci have been fully considered but they are not persuasive. Applicant argues that the independent claims are now claiming the float located only between the temple hinge and the earpiece and that this is not disclosed in Bonacci. While Bonacci does disclose the float extending into the earpiece portion of the temple, it is the examiner’s position that having the float either extending into the earpiece region or not extending into the earpiece region would be an obvious matter of design choice in the designing of the floating eyeglasses of Bonacci. Additionally, having only a single float on the interior . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 6, 2021